Mangano, J.,
concurs as to the dismissal of the appeal from the order, but
otherwise dissents and votes to affirm the judgment insofar as appealed from, with the following memorandum: The evidence adduced at trial showed that on April 24, 1976, defendant Sherry Leiwant (héreafter defendant) was driving east on Northern Boulevard in Nassau County. It had been raining and the roadway was wet. As she approached the intersection of Wolver Hollow Road,* where the traffic light was red, the car she was operating skidded, crossed over into the opposite lanes of traffic, and col*581lided with plaintiff Traugot’s vehicle. At trial, plaintiffs only presented circumstantial evidence of defendant’s negligence. On her own case, defendant Sherry Leiwant testified that she had been braking her car for the red light when it began “skidd[ing] very badly into the lanes of oncoming traffic.” She also testified that all attempts to gain control of the car before impact with plaintiff Traugot’s vehicle had proven unsuccessful. In essence, this constituted defendant Sherry Leiwant’s complete explanation of the subject accident. Proof of a car skidding onto the wrong side of the road is prima facie proof of negligence by the car’s driver. (Pfaffenbach v White Plains Express Corp., 17 NY2d 132, 135.) Thus, “a plaintiff [can] go to the jury solely by demonstrating that the defendant’s vehicle crossed over the center line into the opposing lane [of] traffic. Since a plaintiff is entitled to have his cause of action presented to the jury merely by showing the fact of the crossing over, it follows that the jury is permitted to infer from that fact, and from that fact alone, that the defendant driver was negligent *** [Nevertheless,] that fact, standing alone, [does] not necessarily require a finding that [defendant] was negligent [citation omitted].” (Coury v Safe Auto Sales, 32 NY2d 162, 163.) This rule is an application of the doctrine of res ipsa loquitur to a particular class of automobile negligence cases. (Novis v Sheinkin, 60 AD2d 623, 624.) As such, “[it] is essentially a rule of evidence which permits, but does not require, the jury to infer on the basis of circumstantial evidence that an unusual occurrence resulted from the defendant’s negligence [citation omitted]. The jury has great latitude in this type of case and, should the plaintiff prove a prima facie case, would nonetheless be justified at law in finding for defendant (George Foltis, Inc. v. City of New York, 287 N. Y. 108). Even where the defendant offers no proof, it is still for the jury to decide, on plaintiffs proof, whether liability has been established (Judd v. Sams, 270 App. Div. 981, affd 296 N. Y. 801).” (Chisholm v Mobil Oil Corp., 45 AD2d 776, emphasis added; see, also, Lo Piccolo v Knight of Rest Prods. Corp., 7 AD2d 369, 374, affd 9 NY2d 662.) In the case at bar, despite plaintiffs’ prima facie showing of defendant’s negligence and defendant’s failure to come forward with an explanation for the subject accident, the jury, as the trier of the facts, was not required to resolve the issue of negligence against defendant. Furthermore, “If a jury’s verdict is in defendant’s favor, a motion to set such verdict aside as contrary to the weight of the evidence stands on a different footing than a motion to set aside a jury’s verdict in plaintiff’s favor. When the motion is by the plaintiff to set aside a verdict in favor of defendant, the motion should not be granted unless the evidence preponderated so greatly in plaintiff’s favor that the jury could not have reached its conclusion on any fair interpretation of the evidence (Olsen v. Chase Manhattan Bank, 10 AD 2d 539, 544, affd 9 NY 2d 829; Areson v. Hempstead Bus Corp., 14 AD 2d 790; Musumeci v. Pillsbury Mills, 12 AD 2d 941; Holpp v. Carafa, 8 AD 2d 618).” (Pertofsky v Drucks, 16 AD2d 690.) Thus, once presented with a prima facie case of negligence, the jury was free to conclude that defendant Sherry Leiwant acted negligently and caused the subject accident, or that conditions beyond her control, e.g., the wet roadway, were the actual cause. (Cf. Noia v De Rosa, 78 AD2d 789; Fagle v Bell, 65 AD2d 887.) These were matters for the jury as trier of the facts, which it resolved in defendant’s favor. In my view, therefore, Special Term properly decided not to substitute its judgment for that of the jury. Accordingly, I would affirm the judgment appealed from.

 From a point approximately 200 yards west of this intersection, Northern Boulevard slopes downward toward the intersection.